DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 5 August 2020 in response to the Final Office action mailed 5 March 2020, has been entered and fully considered. As per Applicant’s filed claim amendments claims 16-25 and 27-33 are pending, wherein: claims 16, 25 and 27-28 have been amended, claims 17-24 and 29-33 are as previously presented and claims 1-15 and 26 have been cancelled by this and/or previous amendment. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 February 2021 was filed after the mailing date of the Final Office action on 5 March 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-25 and 27-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Underwood et al. (US PGPub 2009/0026128).
Regarding claims 16, 17, 19, 21, 25, and 27-33, Underwood teaches shaped articles, including cookware, bakeware, blood purification membranes, etc. ([0003]; [0123]; [0128]; [0070]) comprising a coating of a polymer composition (abstract). Underwood teaches the polymer composition ([0054], polymer composition (C3)) comprises a high glass transition temperature sulfone polymer (P) ([0015]-[0030])(instant (a); any (R1) @ [0018]-[0021] anticipating instant (M1) of claim 25; (R1) @ [0018]) anticipating instant (M1) of claim 16), at least one polymer (P2) selected from polysulfones and polyethersulfones (@[0045]-[0046] (jjj) and (jv) anticipating instant (M2)), polyphenylsulfones (@[0043] (j) anticipating instant (M3)), and polyetherethersulfones ([0036]; [0042]-[0048]) (instant (b), and at least one filler  ([0049]-[0050])(instant (F)), including mica, kaolin, etc. ([0050]).
Underwood teaches the filler is present from at least 5 wt% to at most 30 wt% ([0052]). Underwood further teaches that the weight fraction of (P) is greater than or equal to (P2) ([0048]) and that in combinations of (P) and (P2), (P) is preferably present 
Regarding claim 22, Underwood teaches the articles of claim 16 as set forth above. Underwood further teaches the glass transition temperature of (P) is at least about 240 °C ([0027]).
Regarding claim 20, Underwood teaches the articles of claim 16 as set forth above and further teaches the shaped articles ([0070]), as coated films, can have a thickness from 500 micron to 5000 micron ([0073]; [0063]), more than 5000 micron ([0075]), from at least 250 micron to at most 2500 micron ([0080]-[0081]), less than 50 micron ([0083];[0095]), as desired depending on end-use article. Underwood exemplifies a coating of 25.4 micron (example 1). 
Regarding claim 23, Underwood teaches the articles of claim 16 as set forth above and further teaches shaped articles as coated films, and membranes etc. ([0070];[00123]). While Underwood does not explicitly teach that the articles will have reduced sticking between said articles and protein, Underwood teaches uses as blood purification membranes ([0123]-[0128]) and teaches articles coated with the claimed polymer composition comprising the claimed polymers and filler, all present in the claimed amounts. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or 
 Regarding claim 24, Underwood teaches the articles of claim 16 as set forth above and further teaches forming the compositions comprising dispersion blending the components (see examples). Underwood further teaches applying the composition to substrates via immersion, liquid spray and/or coating, etc. ([0110]-[00113]).



Response to Amendment/Argument
	The objections to claims 16, 19, 25, 29 and 31 are withdrawn. It is noted that Applicant’s arguments, outside the citation of MPEP 2111.01, are largely irrelevant to the basis of an objection as the formatting of ‘other references’ has no bearing on the instant claims (regardless of the number of time they use a similar term) and the issue is not one of ‘clarity’ as such would have been a rejection under 35 U.S.C. 112(b).

	The 35 U.S.C. 112(b) rejection of claims 25, 27-30 and 32-33 is withdrawn as a result of Applicant’s filed claim amendment. 

	The 35 U.S.C. 102(a)(1) rejection of claims 16-25 and 27-33 as anticipated by Underwood (US PGPub 2009/002628) is maintained. Applicant’s arguments (Remarks, pages 10-14) have been fully considered but were not found persuasive. 
	Applicant substantially argues that Underwood teaches, in Applicant’s opinion, “too many” options for Ar and Q to be anticipatory. This is not persuasive. It is noted that the claimed RPES structure has no constraints regarding what occurs on either side thereof (the ---- bond indicators), merely that the claimed moiety must be present in the claimed amount. Underwood teaches structure (R1) wherein substantially all options of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
is a preferred structure of both Ar and Q ([0016];[0017]). Underwood additionally teaches polymer P may also contain recurring units R2 ([0020]; amount remaining), all options of Ar therein also containing the claimed structure/moiety and thus further anticipating the instant claim. 
	Applicant argues that there are 32 options for Q and 31 options for Ar which amounts to 992 possible alternatives for formula R1. As all options of Ar and Q will result in inclusion of the claimed moiety, it appears that per Applicant’s math, that there are 992 possible ways to anticipate the instant claim. As an aside, it is further noted that Applicant has not established the number of possible alternatives of Underwood to be other than small or finite within the context of the art, other than asserting that in Applicant’s opinion there are ‘too many’. 
	Applicant asserts the Examiner has failed to articulate why one of ordinary skill in the art would select (a) and (b) and arrive at the instant invention. This argument is incorrect and Applicant’s attention is directed to the above maintained rejection. Applicant further asserts the Examiner is merely picking and choosing. This argument is incorrect as substantially all options of Underwood result in the claimed polymer, the claimed compositions is anticipated by Underwood and no picking/choosing was required.  Applicant’s arguments to independent claim 25 appear to be substantially the same as to independent claim 16 and have therefore been responded to by the Examiner. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767